DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/29/2021 has been entered.

Response to Arguments

3.	Applicant’s arguments with respect to amended claims 1 and 8 have been considered but are moot in view of new grounds of rejection based on new reference Koll (US 2014/0316772 A1) and new citations from Jung (US 2014/0179290 A1).
Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-11, 13-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2014/0179290 A1) in view of Koll (US 2014/0316772 A1).

Regarding claim 1, Jung teaches an electronic device ([0027], “electronic device”; Fig. 1A) comprising: 
 	a display device (Fig. 1A; [0030], “electronic device displays the corresponding edited incoming/outgoing information on the touchscreen of the electronic device”); and 
  	at least one processor ([0012], “electronic device includes a processor unit”), 

 	identify a phone number in response to an occurrence of an event associated with the phone number (Fig. 6B, identifies a phone number “012-345-6789” in response to occurrence of a conversation event (Fig. 6A) associated with the phone number “012-345-6789”), 
 	display a first icon on first information associated with the phone number (Fig. 6D, displays a phone icon (~first icon) on “Staff Mr. A” including “Staff” (~first information) associated with the phone number) while the first information associated with the phone number is displayed within a list of messages or a call log (Fig. 6D, “Staff” (~first information associated with the phone number 012-345-6789) is displayed within a call log), 
	wherein the at least one processor extracts the first information based on associated data acquired from at least one external server (Fig. 6A, text messages are received from an external server; [0078], “processor unit 1020 may search the contents of messages transmitted and received to and from the communicating electronic device and extract information associated with the communicating electronic device based on the searched contents of the messages”; [0094], “communication module 1012 may enable communication with other electronic devices, such as computers, servers, and/or portable terminals, through the wireless communication subsystems 1030 and 1031 or the external port 1060”; [0060], “electronic device may receive updated relevant information through a streaming service from the certain server in real time”), and 

	at least one of 
	text data acquired from message (Fig. 6A, text message data),  
	text data recognized and converted from a voice call or a video call, or 
	text data recognized and converted from image data.
	Jung does not explicitly teaches identifying whether the first information is adopted based on a selection of at least one of the first icon or a second icon on second information associated with the first information, in response to displaying the first icon, and 
 	in case that the first information is adopted, display the first information and the phone number,
	wherein the second information includes information indicating accuracy of extraction of the first information.
	However, Koll teaches identifying whether first information is adopted based on a selection of at least one of a first icon (Fig. 3A, [0066], and [0076], selecting icon “X” (or “Y”) by inputting icon “X” (or “Y”)) or a second icon on second information (Fig. 3A, “CORRECT?”) associated with the first information (Fig. 3A, “THE PATIENT HAS AN ALLERGY TO PENICILLIN THAT CAUSES HIVES;”), in response to displaying the first icon (Fig. 3A, [0066], and [0076], displaying “X” (or “Y“) (~first icon)), and 
 	in case that the first information is adopted, display the first information (Fig. 3A, [0066], and [0076], next to display of “X” (or “Y“) indicating adoption of the first information, is a display of the first information (~Fig. 3A, 302d)),
 	wherein the second information includes information indicating accuracy of extraction of the first information (Fig. 3A, “CORRECT?” (~second information) indicates accuracy of the extraction of the first information (~Fig. 3A, 302d), “THE PATIENT HAS AN ALLERY TO PENICILIN … “; [0014], “Facts are extracted from speech and recorded in a document using codings”; [0044], “accuracy of both the codings 108 and the text 116 to be verified using an integrated review process”; [0066], “Certain input values (such as "Y") may indicate that the user 130 considers the rendering 128a of coding 108a is correct, while other input values (such as "N") (~second icon) may indicate that the rendering 128a of coding 108a is incorrect. Each such input value may indicate a different "verification status" of the rendering 128a”; [0076], “verification status indication provided by the user 130 in step 214 need not take the form of explicit input provided by the user 130. Rather, the verification subsystem 132 may interpret a lack of input by the user 130 as an indication of the verification status. For example, as described above with respect to the rendering 300 in FIG. 3A, if the user 130 determines that the rendering 304a of the Penicillin allergy coding 108a is not correct, the user 130 may simply leave the corresponding checkbox 302e unchecked”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Koll with the teaching of Jung in order to accurately code extracted data and provide a mechanism for an accuracy of the extracted data to be human-verified, thereby increasing the 

 	Regarding claim 2, Jung in view of Koll teaches the electronic device ([0027], “electronic device”; Fig. 1A) of claim 1. 
  	Jung does not explicitly teach wherein the at least one processor is, 
	in order to identify whether the first information is adopted, further configured to:
 	identify whether the first icon is selected by a user, 
 	in case that the first icon is not selected by the user, identify whether the second icon is selected by the user. 
  	However, Koll further teaches wherein at least one processor is ([0106], “techniques described above may be implemented in one or more computer programs executing on a programmable computer including a processor”), 
	 	in order to identify whether the first information is adopted (In fig. 3A, if “Y”, then the first information 302d, “THE PATIENT HAS…” is adopted; [0066], “Certain input values (such as "Y") may indicate that the user 130 considers the rendering 128a of coding 108a is correct, while other input values (such as "N") (~second icon) may indicate that the rendering 128a of coding 108a is incorrect. Each such input value may indicate a different "verification status" of the rendering 128a”; [0044], “accuracy of both the codings 108 and the text 116 to be verified using an integrated review process”; [0076], “verification status indication provided by the user 130 in step 214 need not take the form of explicit input provided by the user 130. Rather, the verification subsystem 132 may interpret a lack of input by the user 130 as an indication of the verification status. For example, as described above with respect to the rendering 300 in FIG. 3A, if the user 130 determines that the rendering 304a of the Penicillin allergy coding 108a is not correct, the user 130 may simply leave the corresponding checkbox 302e unchecked”), further configured to:
 	identify whether a first icon is selected by a user (In Fig. 3A, identification is made on which value, “Y” or “N” (“X”) has been selected; [0066], “Certain input values (such as "Y") may indicate that the user 130 considers the rendering 128a of coding 108a is correct, while other input values (such as "N") (~second icon) may indicate that the rendering 128a of coding 108a is incorrect. Each such input value may indicate a different "verification status" of the rendering 128a”; [0044], “accuracy of both the codings 108 and the text 116 to be verified using an integrated review process”; [0076], “verification status indication provided by the user 130 in step 214 need not take the form of explicit input provided by the user 130. Rather, the verification subsystem 132 may interpret a lack of input by the user 130 as an indication of the verification status. For example, as described above with respect to the rendering 300 in FIG. 3A, if the user 130 determines that the rendering 304a of the Penicillin allergy coding 108a is not correct, the user 130 may simply leave the corresponding checkbox 302e unchecked”), 
 	in case that the first icon is not selected by the user, identify whether a second icon is selected by the user (In Fig. 3A, if “Y” (~first icon) is not selected by the user, identification is made on whether the “N” (~second icon) is selected by the user; [0066], “Certain input values (such as "Y") may indicate that the user 130 considers the rendering 128a of coding 108a is correct, while other input values (such as "N") (~second icon) may indicate that the rendering 128a of coding 108a is incorrect. Each such input value may indicate a different "verification status" of the rendering 128a”; [0044], “accuracy of both the codings 108 and the text 116 to be verified using an integrated review process”; [0076], “verification status indication provided by the user 130 in step 214 need not take the form of explicit input provided by the user 130. Rather, the verification subsystem 132 may interpret a lack of input by the user 130 as an indication of the verification status. For example, as described above with respect to the rendering 300 in FIG. 3A, if the user 130 determines that the rendering 304a of the Penicillin allergy coding 108a is not correct, the user 130 may simply leave the corresponding checkbox 302e unchecked”). 
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Koll with the teaching of Jung as modified by Koll in order to accurately code extracted data and provide a mechanism for an accuracy of the extracted data to be human-verified, thereby increasing the confidence with which the accuracy of such documents may be relied upon (Koll [0011]). 

 	Regarding claim 3, Jung in view of Koll teaches the electronic device ([0027], “electronic device”; Fig. 6D) of claim 1, 
wherein the first information includes information indicating social relations (Fig. 6D, “Staff” (~first information indicating social relation)), and 
([0012], “electronic device includes a processor unit”) is further configured to analyze text data and context information and extract the information indicating the social relations ([0039], “electronic device searches and analyzes the text, and finds the terms "law firm", "lawyer", and "judgment materials". Thereafter, the electronic device determines that the telephone number "1234-5678" is a contact associated with the legal profession by identifying that the terms "law firm", "lawyer", and "judgment materials" are associated with the law. In such a manner, the electronic device automatically extracts "lawyer (~social relation - lawyer of the recipient) Mr. B" as the name of the communicating electronic device corresponding to the telephone number "1234-5678" from the contents of the text”; [0073], “processor unit extracts incoming/outgoing information based on at least one of metadata and contents of the communication”).  

 	Regarding claim 4, Jung in view of Koll teaches the electronic device ([0027], “electronic device”; Fig. 1A) of claim 1.
	Jung does not explicitly teach wherein the at least one processor is, in order to identify whether the first information is adopted, configured to display the second icon in case that the first information is not selected by a user.  
	However, Koll further teaches wherein at least one processor is ([0106], “techniques described above may be implemented in one or more computer programs executing on a programmable computer including a processor”), in order to identify whether first information is adopted, configured to display a second ([0066], “Certain input values (such as "Y") may indicate that the user 130 considers the rendering 128a of coding 108a is correct, while other input values (such as "N") (~second icon) may indicate that the rendering 128a of coding 108a is incorrect. Each such input value may indicate a different "verification status" of the rendering 128a”; Fig. 3A, “X” indicates accuracy (~Fig. 3A 302e, “CORRECT?”) of the extraction of the first information (~Fig. 3A, 302d), “THE PATIENT HAS AN ALLERY TO PENICILIN … “; [0014], “Facts are extracted from speech and recorded in a document using codings”; [0044], “accuracy of both the codings 108 and the text 116 to be verified using an integrated review process”; [0076], “verification status indication provided by the user 130 in step 214 need not take the form of explicit input provided by the user 130. Rather, the verification subsystem 132 may interpret a lack of input by the user 130 as an indication of the verification status. For example, as described above with respect to the rendering 300 in FIG. 3A, if the user 130 determines that the rendering 304a of the Penicillin allergy coding 108a is not correct, the user 130 may simply leave the corresponding checkbox 302e unchecked”, wherein the verification status indication can be an explicit input/selection).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Koll with the teaching of Jung as modified by Koll in order to accurately code extracted data and provide a mechanism for an accuracy of the extracted data to be human-verified, 

 	Regarding claim 5, Jung in view of Koll teaches the electronic device (Jung [0027], “electronic device”; Fig. 1A) of claim 4.  
 	The combination does not explicitly teach wherein the at least one processor is, in order to display the second icon, configured to display the second icon in case that the user selects an identification request for identifying the second information.  
	However, Kho teaches wherein at least one processor is, in order to display a second icon, configured to display a second icon in case that a user selects an identification request for identifying a second information (Fig. 6, displays a second icon (~”Decline” button) in case the user selects an identification request for identifying a second information (~user selects “Answer” button to request for the second information (~communication information with David in Fig. 6); Fig. 2, call processor 202).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kho with the teaching of Jung as modified by Koll in order for the user to independently search the computer for files, email messages, or other information for use during the call (Kho [0002]). 

	Regarding claim 6, Jung in view of Koll teaches the electronic device (Jung [0027], “electronic device”; Fig. 1A) of claim 1.
.
However, Koll further teaches wherein at least one processor ([0106], “techniques described above may be implemented in one or more computer programs executing on a programmable computer including a processor”) is configured to display second information using at least one of a color, a brightness, and a size of visual items (Fig. 3A, displays “CORRECT?” (~second information) using a size of visual items).
  	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Koll with the teaching of Jung as modified by Koll in order to accurately code extracted data and provide a mechanism for an accuracy of the extracted data to be human-verified, thereby increasing the confidence with which the accuracy of such documents may be relied upon (Koll [0011]). 

 	Regarding claim 7, Jung teaches the electronic device (Jung [0027], “electronic device”; Fig. 1A) of claim 1, 
 	further comprising a memory (Jung [0074], “memory of the electronic device may store information controlled by the processor unit 905. More specifically, the memory may store software”), 
	wherein the at least one processor (Jung [0012], “electronic device includes a processor unit”) is configured to acquire storage pattern-related information, based (Jung [0077], “processor unit 1020 may search for a symbol in the contents of the text or search for at least one of a term representing a rank, a term representing a name, and a term representing a company name in the contents of the text. The processor unit 1020 may extract at least one term among a found term representing a rank, a found term representing a name, and a found term representing a company name”, wherein extracting of at least one of a rank, a name, a company name is storage pattern-related information (~number of extraction of each element is storage pattern-related information as stated in par. 126 of Applicant’s disclosure); [0074], “memory of the electronic device may store information controlled by the processor unit 905”).  

 	Regarding claim 8, Jung teaches a method performed by an electronic device ([0011], “a method for operating an electronic device”), 
 	the method comprising: 
 	identifying a phone number in response to an occurrence of an event associated with the phone number (Fig. 6B, identifies a phone number “012-345-6789” in response to occurrence of a conversation event (Fig. 6A) associated with the phone number “012-345-6789”);
 	displaying a first icon on first information associated with the phone number (Fig. 6D, displays a phone icon (~first icon) on “Staff Mr. A” including “Staff” (~first information) associated with the phone number) while the first information associated with the phone number is displayed within a list of messages or a call log (Fig. 6D, “Staff” (~first information associated with the phone number 012-345-6789) is displayed within a call log),
 	wherein the first information is extracted based on associated data acquired from at least one external server (Fig. 6A, text messages are received from an external server; [0078], “processor unit 1020 may search the contents of messages transmitted and received to and from the communicating electronic device and extract information associated with the communicating electronic device based on the searched contents of the messages”; [0094], “communication module 1012 may enable communication with other electronic devices, such as computers, servers, and/or portable terminals, through the wireless communication subsystems 1030 and 1031 or the external port 1060”; [0060], “electronic device may receive updated relevant information through a streaming service from the certain server in real time”), and 
 	the associated data includes 
 	at least one of 
 	text data acquired from message (Fig. 6A, text message data), 
 	text data recognized and converted from a voice call or a video call, or 
 	text data recognized and converted from image data.
	Jung does not explicitly teach identifying whether the first information is adopted based on a selection of at least one of the first icon or a second icon on second information associated with the first information, in response to displaying the first icon; and 

 	wherein the second information includes information indicating accuracy of extraction of the first information.
	However, Koll teaches identifying whether first information is adopted based on a selection of at least one of a first icon (Fig. 3A, [0066], and [0076], selecting icon “X” (or “Y”) by inputting icon “X” (or “Y”)) or a second icon on second information (Fig. 3A, “CORRECT?”) associated with the first information (Fig. 3A, “THE PATIENT HAS AN ALLERGY TO PENICILLIN THAT CAUSES HIVES;”), in response to displaying the first icon (Fig. 3A, [0066], and [0076], displaying “X” (or “Y“) (~first icon)); and 
  	in case that the first information is adopted, displaying the first information (Fig. 3A, [0066], and [0076], next to display of “X” (or “Y“) indicating adoption of the first information, is a display of the first information (~Fig. 3A, 302d)),
 	wherein the second information includes information indicating accuracy of extraction of the first information (Fig. 3A, “CORRECT?” (~second information) indicates accuracy of the extraction of the first information (~Fig. 3A, 302d), “THE PATIENT HAS AN ALLERY TO PENICILIN … “; [0014], “Facts are extracted from speech and recorded in a document using codings”; [0044], “accuracy of both the codings 108 and the text 116 to be verified using an integrated review process”; [0066], “Certain input values (such as "Y") may indicate that the user 130 considers the rendering 128a of coding 108a is correct, while other input values (such as "N") (~second icon) may indicate that the rendering 128a of coding 108a is incorrect. Each such input value may indicate a different "verification status" of the rendering 128a”; [0076], “verification status indication provided by the user 130 in step 214 need not take the form of explicit input provided by the user 130. Rather, the verification subsystem 132 may interpret a lack of input by the user 130 as an indication of the verification status. For example, as described above with respect to the rendering 300 in FIG. 3A, if the user 130 determines that the rendering 304a of the Penicillin allergy coding 108a is not correct, the user 130 may simply leave the corresponding checkbox 302e unchecked”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Koll with the teaching of Jung in order to accurately code extracted data and provide a mechanism for an accuracy of the extracted data to be human-verified, thereby increasing the confidence with which the accuracy of such documents may be relied upon (Koll [0011]). 

 	Regarding claim 9, Jung in view of Koll teaches the method of claim 8, 
 	Jung does not explicitly teach further comprising extracting base data of extraction of the first information as second information.
	However, Koll further teaches further comprising extracting base data of extraction of first information as second information (Fig. 3A, 302d, extracting base data of “THE PATIENT HAS AN ALLERGY (~first information)…” as “CORRECT? (~second information)”).


 	Regarding claim 10, Jung in view of Koll teaches the method of claim 8, 
 	wherein the first information includes information indicating social relations (Jung Fig. 6D, “Staff” (~first information) includes information indicating social relation; [0039], “electronic device searches and analyzes the text, and finds the terms "law firm", "lawyer", and "judgment materials". Thereafter, the electronic device determines that the telephone number "1234-5678" is a contact associated with the legal profession by identifying that the terms "law firm", "lawyer", and "judgment materials" are associated with the law. In such a manner, the electronic device automatically extracts "lawyer (~social relation - lawyer of the recipient) Mr. B" as the name of the communicating electronic device corresponding to the telephone number "1234-5678" from the contents of the text”), and 
 	wherein extracting of the first information comprises analyzing text data and context information and extracting the information indicating the social relations (Jung [0039], “electronic device searches and analyzes the text, and finds the terms "law firm", "lawyer", and "judgment materials". Thereafter, the electronic device determines that the telephone number "1234-5678" is a contact associated with the legal profession by identifying that the terms "law firm", "lawyer", and "judgment materials" are associated with the law. In such a manner, the electronic device automatically extracts "lawyer (~social relation - lawyer of the recipient) Mr. B" as the name of the communicating electronic device corresponding to the telephone number "1234-5678" from the contents of the text”; [0073], “processor unit extracts incoming/outgoing information based on at least one of metadata and contents of the communication”).  

 	Regarding claim 11, Jung in view of Koll teaches the method of claim 9, 
 	wherein the displaying the first information and the phone number comprises displaying the first information and the phone number using text information and visual items (Jung Fig. 6D, “Staff” (~first information) and “012-345-6789” (~phone number) is displayed on a display device using text information (~”Staff” and “012-345-6789” are texts) and visual items (~person icon and box lines are visual items)).  

 	Regarding claim 13, Jung in view of Koll teaches the method of claim 11. 
 	Jung does not explicitly teach wherein the displaying the first information and the phone number comprises displaying the second information using at least one of a color, a brightness, and a size of the visual items.  
(Fig. 3A, displays “CORRECT?” (~second information) using a size of visual items).
  	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Koll with the teaching of Jung as modified by Koll in order to accurately code extracted data and provide a mechanism for an accuracy of the extracted data to be human-verified, thereby increasing the confidence with which the accuracy of such documents may be relied upon (Koll [0011]). 

 	Regarding claim 14, Jung in view of Koll teaches the method of claim 8, 
 	further comprising: acquiring storage pattern-related information, based on phone number-associated information stored in a memory (Jung [0077], “processor unit 1020 may search for a symbol in the contents of the text or search for at least one of a term representing a rank, a term representing a name, and a term representing a company name in the contents of the text. The processor unit 1020 may extract at least one term among a found term representing a rank, a found term representing a name, and a found term representing a company name”, wherein extraction of at least one of a rank, a name, a company name is storage pattern-related information (~number of extraction of each element is storage pattern-related information as stated in par. 126 of Applicant’s disclosure); [0074], “memory of the electronic device may store information controlled by the processor unit 905”); and 
(Jung [0077], “processor unit 1020 may search for a symbol in the contents of the text or search for at least one of a term representing a rank, a term representing a name, and a term representing a company name in the contents of the text. The processor unit 1020 may extract at least one term among a found term representing a rank, a found term representing a name, and a found term representing a company name”, wherein an extraction of at least one of a rank, a name, a company name is storage pattern-related information (~a number of extraction of an element is storage pattern-related information as stated in par. 126 of Applicant’s disclosure) and the first information is changed based on the number of the extraction of the element; For example, an extraction (~a number of extraction) of researcher (Fig. 4A) changes the first information to include Researcher (Fig. 4B) from including Lawyer (Fig. 3B)).  

 	Regarding claim 16, Jung in view of Koll teaches the electronic device of claim 7, 
 	wherein the at least one processor is configured to change the first information, based on the acquired storage pattern-related information (Jung [0077], “processor unit 1020 may search for a symbol in the contents of the text or search for at least one of a term representing a rank, a term representing a name, and a term representing a company name in the contents of the text. The processor unit 1020 may extract at least one term among a found term representing a rank, a found term representing a name, and a found term representing a company name”, wherein an extraction of at least one of a rank, a name, a company name is storage pattern-related information (~number of extractions of each element is storage pattern-related information as stated in par. 126 of Applicant’s disclosure) and the first information is changed based on the number of extractions of the elements; For example, an extraction (~a number of extraction) of researcher (Fig. 4A) changes the first information to include Researcher (Fig. 4B) from including Lawyer (Fig. 3B)).

 	Regarding claim 17, Jung in view of Koll teaches the electronic device of claim 16, 
 	wherein the at least one processor is configured to display the changed first information on the display device (Jung Fig. 4B, displays the changed first information (~Researcher); [0012], “electronic device includes a processor unit”).  

 	Regarding claim 18, Jung in view of Koll teaches the electronic device of claim 7, 
 	wherein the acquired storage pattern-related information includes elements within phone number-associated information higher than or equal to a threshold value and information related to a combination of arrangement of the elements (Jung [0077], “processor unit 1020 may search for a symbol in the contents of the text or search for at least one of a term representing a rank, a term representing a name, and a term representing a company name in the contents of the text. The processor unit 1020 may extract at least one term among a found term representing a rank, a found term representing a name, and a found term representing a company name”, wherein extracting of at least one of a rank, a name, a company name is storage pattern-related information (~a number of combination of extractions of each element is storage pattern-related information as stated in par. 126 of Applicant’s disclosure); Fig. 3A-3B, a combination of extractions of Mr.A (~name) and Researcher (~rank) is storage pattern-related information wherein the elements Mr. A and Researcher is higher than a threshold of zero/null).  

 	Regarding claim 20, Jung in view of Koll teaches the method of claim 14, 
 	wherein the displaying the first information and the phone number comprises displaying the changed first information on the electronic device (Jung Fig. 4B, display of changed first information (Researcher) on a display device), and 
 	the acquired storage pattern-related information includes elements within phone number-associated information higher than or equal to a threshold value and information related to a combination of arrangement of the elements (Jung [0077], “processor unit 1020 may search for a symbol in the contents of the text or search for at least one of a term representing a rank, a term representing a name, and a term representing a company name in the contents of the text. The processor unit 1020 may extract at least one term among a found term representing a rank, a found term representing a name, and a found term representing a company name”, wherein extracting of at least one of a rank, a name, a company name is storage pattern-related information (~number of combination of extractions of each element is storage pattern-related information as stated in par. 126 of Applicant’s disclosure); Fig. 4A-4B, a combination of extractions of Mr.A (name) and Researcher (rank) is storage pattern-related information wherein the elements Mr. A and Researcher is higher than a threshold of zero/null).   


7.	Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Koll, and further in view of Kho (US 2013/0329876 A1).

	Regarding claim 12, Jung in view of Koll teaches the method of claim 9, wherein a first screen of the display device displays the first information and the phone number (Jung Fig.6C, first screen of the display device on which the first information and the phone number are displayed).   
	The combination does not explicitly teach wherein the displaying the first information and the phone number comprises: displaying an icon for identifying the base data of extraction of the first information; and 
 	when the icon is touched, overlappingly displaying a second screen including the second information with at least some of a first screen of the electronic device on which the first information and the phone number are displayed.  
	However, Kho teaches wherein displaying the first information and the phone number comprises: displaying an icon for identifying base data of extraction of first information (Fig. 5, displays “Answer” button (~icon) for identifying base data of extraction of first information on a display device); [0049], “results shown in FIG. 6 can be displayed in response to the user selecting the "Answer" button shown in FIG. 5”); and 
 	when the icon is touched, overlappingly displaying a second screen including the second information with at least some of a first screen of the electronic device on which the first information is displayed (when “Answer” button (~icon) in Fig. 5 is touched, Fig. 6 is displayed including second information (~communication history) having the top row with icons (~at least some of a first screen of the display device) overlapping; [0049], “results shown in FIG. 6 can be displayed in response to the user selecting the "Answer" button shown in FIG. 5”).  
		 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kho with the teaching of Jung as modified by Koll in order for user to independently search the computer for files, email messages, or other information for use during the call (Kho [0002]). 

 	Regarding claim 15, Jung in view of Koll, and further in view of Kho teaches the method of claim 12. 
 	Jung further teaches wherein the associated data includes at least one of text data ([0028], “extracting information associated with the communicating electronic device based on the searched contents of the messages may refer to extracting at least one of a term representing a rank, a term representing a name, and a term representing a company name. In the above-described example, the electronic device may extract the incoming/outgoing information of the communicating electronic device assigned the telephone number "012-3456-7890" based on the contents of messages received from the communicating electronic device assigned the telephone number "012-3456-7890" … "home delivery" is repeated in the contents of the received message”; [0039], “electronic device searches and analyzes the text, and finds the terms "law firm", "lawyer", and "judgment materials". Thereafter, the electronic device determines that the telephone number "1234-5678" is a contact associated with the legal profession by identifying that the terms "law firm", "lawyer", and "judgment materials" are associated with the law. In such a manner, the electronic device automatically extracts "lawyer Mr. B" as the name of the communicating electronic device corresponding to the telephone number "1234-5678" from the contents of the text”), 
 	text data recognized from a voice or an image. 
	The combination of Jung and Kho does not explicitly teach 
 	wherein 
 	identifying whether the first information is adopted comprises: 
 	identifying whether the first icon is, by a user, selected, 
 	in case that the first icon is not selected by the user, identifying whether the second icon is selected by the user.
	However, Koll further teaches 
 	wherein 
 	identifying whether first information is adopted (In fig. 3A, if “Y”, then the first information 302d, “THE PATIENT HAS…” is adopted; [0066], “Certain input values (such as "Y") may indicate that the user 130 considers the rendering 128a of coding 108a is correct, while other input values (such as "N") (~second icon) may indicate that the rendering 128a of coding 108a is incorrect. Each such input value may indicate a different "verification status" of the rendering 128a”; [0044], “accuracy of both the codings 108 and the text 116 to be verified using an integrated review process”; [0076], “verification status indication provided by the user 130 in step 214 need not take the form of explicit input provided by the user 130. Rather, the verification subsystem 132 may interpret a lack of input by the user 130 as an indication of the verification status. For example, as described above with respect to the rendering 300 in FIG. 3A, if the user 130 determines that the rendering 304a of the Penicillin allergy coding 108a is not correct, the user 130 may simply leave the corresponding checkbox 302e unchecked”) comprises: 
 	identifying whether the first icon is, by a user, selected (In Fig. 3A, identification is made on which value, “Y” or “N” (“X”) has been selected; [0066], “Certain input values (such as "Y") may indicate that the user 130 considers the rendering 128a of coding 108a is correct, while other input values (such as "N") (~second icon) may indicate that the rendering 128a of coding 108a is incorrect. Each such input value may indicate a different "verification status" of the rendering 128a”; [0044], “accuracy of both the codings 108 and the text 116 to be verified using an integrated review process”; [0076], “verification status indication provided by the user 130 in step 214 need not take the form of explicit input provided by the user 130. Rather, the verification subsystem 132 may interpret a lack of input by the user 130 as an indication of the verification status. For example, as described above with respect to the rendering 300 in FIG. 3A, if the user 130 determines that the rendering 304a of the Penicillin allergy coding 108a is not correct, the user 130 may simply leave the corresponding checkbox 302e unchecked”)
 	in case that the first icon is not selected by the user, identifying whether the second icon is selected by the user (In Fig. 3A, if “Y” (~first icon) is not selected by the user, identification is made on whether the “N” (~second icon) is selected by the user; [0066], “Certain input values (such as "Y") may indicate that the user 130 considers the rendering 128a of coding 108a is correct, while other input values (such as "N") (~second icon) may indicate that the rendering 128a of coding 108a is incorrect. Each such input value may indicate a different "verification status" of the rendering 128a”; [0044], “accuracy of both the codings 108 and the text 116 to be verified using an integrated review process”; [0076], “verification status indication provided by the user 130 in step 214 need not take the form of explicit input provided by the user 130. Rather, the verification subsystem 132 may interpret a lack of input by the user 130 as an indication of the verification status. For example, as described above with respect to the rendering 300 in FIG. 3A, if the user 130 determines that the rendering 304a of the Penicillin allergy coding 108a is not correct, the user 130 may simply leave the corresponding checkbox 302e unchecked”).
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Koll with the teaching of Jung as modified by Koll and Kho in order to accurately code extracted data and provide a mechanism for an accuracy of the extracted data to be human-verified, . 

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ALEXANDER YI/
Examiner, Art Unit 2643
                                                                                                                                                                                                  /JINSONG HU/Supervisory Patent Examiner, Art Unit 2643